United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2010 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 1-34167 54-1817218 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (703) 984-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 10, 2010, the Board of Directors (the “Board”) of ePlus inc. (the “Company”) appointed Mr. John E. Callies to serveas a member ofthe Board’s Audit Committee and the Nominating and Corporate Governance Committee.Mr. Callies joined the Board on July 23, 2010. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ePlus inc. By: /s/ Elaine D. Marion Elaine D. Marion Chief Financial Officer Date: August 12, 2010
